DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 10:
Applicant submitted (Remarks, pages 8-9) that the cited art does not disclose or suggest “where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix or intersections between a last row and a first N columns of the interleaving matrix, wherein n is a positive integer, and wherein N is a natural number”, as cited in independent claim 1. The examiner respectfully disagrees.
Xing teaches “where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix or intersections between a last row and a first N columns of the interleaving matrix, wherein n is a positive integer, and wherein N is a natural number”. In [0146], Xing discloses “the VRB bundle numbers are written into the interleaver by column and read out by row. The first (C*R−N) rows in the last column of the interleaver are filled with nulls, and the positions filled with null are not written with VRB bundle numbers during writing and not read out from when the PRB bundle numbers are read out”. Moreover, FIGs. 12, 13 and 15 illustrate examples of matrices with first (C*R−N) rows in the last column of the interleaver filled with nulls.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2020/0382249) in view of Lee et al. (US 2019/0334585).
Regarding Claim 1, Xing teaches a method, comprising:
writing, by a device, n virtual resource block groups into an interleaving matrix ([0128] the RB bundle numbers are written by row and read out by column; [0146] The VRB bundle numbers are written into the interleaver by column and read out by row. The first (C*R−N) rows in the last column of the interleaver are filled with nulls, and the positions filled with null are not written with VRB bundle numbers during writing and not read out from when the PRB bundle numbers are read out); and
reading, by the device, the n virtual resource block groups from the interleaving matrix ([0128] the RB bundle numbers are written by row and read out by column; [0146] The VRB bundle numbers are written into the interleaver by column and read out by row. The first (C*R−N) rows in the last column of the interleaver are filled with nulls, and the positions filled with null are not written with VRB bundle numbers during writing and not read out from when the PRB bundle numbers are read out),
wherein the n virtual resource block groups are mapped to n physical resource block groups ([0127] Then the VRB bundle 10 is fixedly mapped to the PRB bundle 10, and the interleaved mapping is performed on the VRB bundle 0 to VRB bundle 9 according to their bundle numbers to determine the corresponding PRB bundle numbers; [0167] mapping the VRBs to PRBs in units of RB bundle),
wherein the last virtual resource block group in the carrier bandwidth part corresponds to a last physical resource block group in the carrier bandwidth part ([0125] in the 
where N null values are inserted into intersections between a first row and a last N columns of the interleaving matrix or intersections between a last row and a first N columns of the interleaving matrix, wherein n is a positive integer, and wherein N is a natural number ([0146] the VRB bundle numbers are written into the interleaver by column and read out by row. The first (C*R−N) rows in the last column of the interleaver are filled with nulls, and the positions filled with null are not written with VRB bundle numbers during writing and not read out from when the PRB bundle numbers are read out).
However, Xing does not teach wherein the n virtual resource block groups do not comprise a last virtual resource block group in a carrier bandwidth part.
In an analogous art, Lee teaches wherein the n virtual resource block groups do not comprise a last virtual resource block group in a carrier bandwidth part ([0135] An example of orphan elements is shown in 1650 of FIG. 16B, in which elements 1660 are interleaved to elements 1670 in accordance with the write operation (indicated by 1680) and the read operation (indicated by 1685). The two orphan elements 1690 (numbered 17 and 18 in this example) are shown in FIG. 16B. In this example, all of the elements except the orphan elements are interleaved using a block interleaving. The orphan elements 1690 are read out after the other interleaved elements are read out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Xing’s 

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in additional to the claimed a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage ([0039] A computer device provided in an embodiment of the present application includes a memory, a processor and a computer program that is stored on the memory and can run on the processor).

Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Lee et al. and Yang et al. (US 2019/0215809, relying on the provisional applications 62/615,406 and 62/616,034).
Regarding Claim 2, Xing teaches a quantity of physical resource blocks comprised in a first physical resource block group in the carrier bandwidth part is L – NBWPstart mod L ([0094] The size of the first RB bundle is L–NBWP,istart mod L, where NBWP,istart is the starting CRB (Common Resource Block) number of the BWP (Band Width Part)), a second physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises L physical resource blocks ([0094] the size of the RB bundle is notified by the network side and is denoted as L during the process of mapping the VRB bundle j to the PRB bundle f(j)); and
NBWPsize physical resource blocks ([0102] NBWP,isize is the size of the BWP), and the carrier bandwidth part corresponds to NBWPsize virtual resource blocks ([0102] NBWP,isize is the size of the BWP), NBWPstart represents a location of a start physical resource block in the carrier bandwidth part, and in common resource blocks ([0094] NBWP,istart is the starting CRB (Common Resource Block) number of the BWP), and mod represents a modulo operation ([0094] The size of the first RB bundle is L–NBWP,istart mod L)
However, the combination of Xing and Lee does not teach a quantity of physical resource blocks comprised in the last physical resource block group is (NBWPstart + NBWPsize) mod L; and the carrier bandwidth part comprises ΓNBWPsize /L˥ or ΓNBWPsize/L˥ + 1 physical resource block groups.
In an analogous art, Yang teaches a quantity of physical resource blocks comprised in the last physical resource block group is (NBWPstart + NBWPsize) mod L ([0026] a last PRG size may be given by (NBWP,istart + NBWP,isize) mod PBWP,I’); and
the carrier bandwidth part comprises ΓNBWPsize /L˥ or ΓNBWPsize/L˥ + 1 physical resource block groups ([0027] it may be set that X= NBWP,istart mod PBWP,I’ with the understanding that X is a BWP-dependent parameter. Thus, the total number of RBGs (NRBG) for a downlink carrier bandwidth part of size NBWP,isize PRBs may be given by NRBG = Γ(NBWP,isize +X)/P˥, where the first RBG is of size P−X (i.e., because X= NBWP,istart mod P, 0 ≤ X < P. Therefore, Γ(NBWP,isize +X)/P˥ is equal to either ΓNBWP,isize/P˥ or ΓNBWP,isize/P˥ + 1)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with 

Regarding Claim 3, the combination of Xing, Lee and Yang, specifically Xing teaches grouping the NBWPsize physical resource blocks into the physical resource block groups ([0026] N is the number of RB bundles in a BWP; [0102] L is the size of the RB bundle, and NBWP,isize is the size of the BWP); and numbering the physical resource block groups in an order of indexes of the common resource blocks ([0125] the number of RB bundles in the BWP is N, and they are numbered as 0, 1, . . . , N−1 in order from low to high frequency).

Regarding Claim 4, Xing teaches a quantity of virtual resource blocks comprised in a first virtual resource block group in the carrier bandwidth part is L – NBWPstart mod L ([0094] The size of the first RB bundle is L–NBWP,istart mod L, where NBWP,istart is the starting CRB (Common Resource Block) number of the BWP (Band Width Part)), a second virtual resource block group to a penultimate virtual resource block group in the carrier bandwidth part each comprises L virtual resource blocks ([0094] the size of the RB bundle is notified by the network side and is denoted as L during the process of mapping the VRB bundle j to the PRB bundle f(j)); and
the carrier bandwidth part comprises NBWPsize physical resource blocks ([0102] NBWP,isize is the size of the BWP), and corresponds to NBWPsize virtual resource blocks ([0102] NBWP,isize is the size of the BWP), NBWPstart represents a location of the start physical BWP,istart is the starting CRB (Common Resource Block) number of the BWP), and mod represents a modulo operation ([0094] The size of the first RB bundle is L–NBWP,istart mod L)
However, the combination of Xing and Lee does not teach a quantity of virtual resource blocks comprised in the last virtual resource block group is (NBWPstart + NBWPsize) mod L; and the carrier bandwidth part comprises ΓNBWPsize /L˥ or ΓNBWPsize/L˥ + 1 virtual resource block groups.
In an analogous art, Yang teaches a quantity of virtual resource blocks comprised in the last virtual resource block group is (NBWPstart + NBWPsize) mod L ([0026] a last PRG size may be given by (NBWP,istart + NBWP,isize) mod PBWP,I’); and
the carrier bandwidth part comprises ΓNBWPsize /L˥ or ΓNBWPsize/L˥ + 1 virtual resource block groups ([0027] it may be set that X= NBWP,istart mod PBWP,I’ with the understanding that X is a BWP-dependent parameter. Thus, the total number of RBGs (NRBG) for a downlink carrier bandwidth part of size NBWP,isize PRBs may be given by NRBG = Γ(NBWP,isize +X)/P˥, where the first RBG is of size P−X (i.e., because X= NBWP,istart mod P, 0 ≤ X < P. Therefore, Γ(NBWP,isize +X)/P˥ is equal to either ΓNBWP,isize/P˥ or ΓNBWP,isize/P˥ + 1)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xing’s method so that robustness as well as overall system performance with respect to channel estimation may be improved (Yang [0020]). Moreover, the mapping of PRB to 

Regarding Claim 5, the combination of Xing, Lee and Yang, specifically Xing teaches grouping the NBWPsize virtual resource blocks into the virtual resource block groups ([0026] N is the number of RB bundles in a BWP; [0102] L is the size of the RB bundle, and NBWP,isize is the size of the BWP); and numbering the virtual resource block groups in an order of the indexes of the common resource blocks ([0125] the number of RB bundles in the BWP is N, and they are numbered as 0, 1, . . . , N−1 in order from low to high frequency).

Regarding Claim 6, Xing teaches a first physical resource block group to a penultimate physical resource block group in the carrier bandwidth part each comprises L physical resource blocks ([0094] the size of the RB bundle is notified by the network side and is denoted as L during the process of mapping the VRB bundle j to the PRB bundle f(j)); and the carrier bandwidth part comprises NBWPsize physical resource blocks ([0102] NBWP,isize is the size of the BWP), and the carrier bandwidth part corresponds to NBWPsize virtual resource blocks ([0102] NBWP,isize is the size of the BWP).
	However, the combination of Xing and Lee does not teach a quantity of physical resource blocks in the last physical resource block group in the carrier bandwidth part is NBWPsize – L·∟NBWPsize – L˩, and ∟˩ means rounding down; and the carrier bandwidth part comprises ΓNBWPsize / L˥ physical resource block groups, Γ ˥  means rounding up.
	In an analogous art, Yang teaches a quantity of physical resource blocks in the last physical resource block group in the carrier bandwidth part is NBWPsize – L·∟NBWPsize L˩, and ∟˩ means rounding down ([0028] the last RBG may be of size (NBWP,isize+X)−P·∟( NBWP,isize +X)/P˩); and the carrier bandwidth part comprises ΓNBWPsize / L˥ physical resource block groups, Γ ˥  means rounding up ([0027] it may be set that X= NBWP,istart mod PBWP,I’ with the understanding that X is a BWP-dependent parameter. Thus, the total number of RBGs (NRBG) for a downlink carrier bandwidth part of size NBWP,isize PRBs may be given by NRBG = Γ(NBWP,isize +X)/P˥, where the first RBG is of size P−X (i.e., when X=0, NRBG = ΓNBWP,isize/P˥)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xing’s method so that robustness as well as overall system performance with respect to channel estimation may be improved (Yang [0020]). Moreover, the mapping of PRB to VRB can performed correctly with matching sizes of resource blocks and the number of RBGs.

Regarding Claim 7, Xing teaches numbering the physical resource block groups in an order of indexes of the NBWPsize physical resource blocks ([0125] the number of RB bundles in the BWP is N, and they are numbered as 0, 1, . . . , N−1 in order from low to high frequency).
However, the combination of Xing and Lee does not teach grouping the NBWPsize physical resource blocks into the ΓNBWPsize / L˥ physical resource block groups.
In an analogous art, Yang teaches grouping the NBWPsize physical resource blocks into the ΓNBWPsize / L˥ physical resource block groups ([0027] it may be set that X= NBWP,istart mod PBWP,I’ with the understanding that X is a BWP-dependent parameter. Thus, the total number of RBGs (NRBG) for a downlink carrier bandwidth part of size BWP,isize PRBs may be given by NRBG = Γ(NBWP,isize +X)/P˥, where the first RBG is of size P−X (i.e., when X=0, NRBG = ΓNBWP,isize/P˥)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xing’s method so that robustness as well as overall system performance with respect to channel estimation may be improved (Yang [0020]). Moreover, the mapping of PRB to VRB can performed correctly with matching sizes of resource blocks and the number of RBGs.

Regarding Claim 8, Xing teaches a first virtual resource block group to a penultimate virtual resource block group in the carrier bandwidth part each comprises L virtual resource blocks ([0094] the size of the RB bundle is notified by the network side and is denoted as L during the process of mapping the VRB bundle j to the PRB bundle f(j)); and the carrier bandwidth part comprises NBWPsize physical resource blocks ([0102] NBWP,isize is the size of the BWP), and the carrier bandwidth part corresponds to NBWPsize virtual resource blocks ([0102] NBWP,isize is the size of the BWP).
	However, the combination of Xing and Lee does not teach a quantity of virtual resource blocks in the last virtual resource block group in the carrier bandwidth part is NBWPsize – L·∟NBWPsize – L˩; and the carrier bandwidth part corresponds to ΓNBWPsize / L˥ virtual resource block groups.
	In an analogous art, Yang teaches a quantity of virtual resource blocks in the last virtual resource block group in the carrier bandwidth part is NBWPsize – L·∟NBWPsize – L˩ ([0028] the last RBG may be of size (NBWP,isize+X)−P·∟( NBWP,isize +X)/P˩); and the carrier bandwidth part corresponds to ΓNBWPsize / L˥ virtual resource block groups BWP,istart mod PBWP,I’ with the understanding that X is a BWP-dependent parameter. Thus, the total number of RBGs (NRBG) for a downlink carrier bandwidth part of size NBWP,isize PRBs may be given by NRBG = Γ(NBWP,isize +X)/P˥, where the first RBG is of size P−X (i.e., when X=0, NRBG = ΓNBWP,isize/P˥)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s method with Xing’s method so that robustness as well as overall system performance with respect to channel estimation may be improved (Yang [0020]). Moreover, the mapping of PRB to VRB can performed correctly with matching sizes of resource blocks and the number of RBGs.

Regarding Claim 9, the combination of Xing, Lee and Yang, specifically Xing teaches grouping the NBWPsize virtual resource blocks into the virtual resource block groups ([0026] N is the number of RB bundles in a BWP; [0102] L is the size of the RB bundle, and NBWP,isize is the size of the BWP); and numbering the virtual resource block groups in an order of indexes of the NBWP,isize virtual resource blocks ([0125] the number of RB bundles in the BWP is N, and they are numbered as 0, 1, . . . , N−1 in order from low to high frequency).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak et al. (US 2019/0069276) teaches method for transmitting and receiving downlink control channel with REG interleaving.
Sheng et al. (US 2021/0083803) teaches methods for interleaved mapping.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413